JOHN R. BROWN, Circuit Judge,
Dissenting.
I disagree with the court’s holding that the district judge is without power to order the consolidation of the nearly seventy ar-bitrations at issue in this case.
The Circuit Courts of Appeals are split on the issue of whether or not district courts have the power to order arbitration. The court adopts the position of the Fifth, Ninth and Eleventh Circuits that a district judge is without power to order consolidation unless the arbitration contracts specifically provide for consolidation. See Del E. Webb Construction v. Richardson Hospital Authority, 823 F.2d 145 (5th Cir.1987); Weyerhaeuser Co. v. Western Seas Shipping Co., 743 F.2d 635 (9th Cir.1984); and Protective Life Insurance Corp. v. Lincoln National Life Insurance Corp., 873 F.2d 281 (11th Cir.1989). I disagree with the position taken by these courts.1
*1196Three other circuits have allowed consolidation. The First Circuit held in New England Energy, Inc. v. Keystone Shipping Co., 855 F.2d 1 (1st Cir.1989), that a Massachusetts statute specifically provided for consolidation. The Third Circuit in Gavlick Construction Co. v. H.F. Campbell Co., 526 F.2d 777 (3d Cir.1975), held that the contracts at issue in that case specifically provided for consolidation of arbitration. Finally, the Second Circuit, in Companie Espanola de Petroleos, S.A. v. Nereus Shipping, S.A., 527 F.2d 966 (2d Cir.1975), held that F.R.Civ.P. 42(a) and 81(a)(3) and the liberal purposes of the Federal Arbitration Act “permit and encourage” the consolidation of arbitration in proper proceedings. It is to this view that I adhere. It is also worthy of note that all six of these cases dealt with essentially vertical consolidations. (i.e. A has arbitration agreement with B; B has arbitration agreement with C; may the simultaneous A/B and B/C arbitrations be consolidated?) The case sub judice is obviously quite different, dealing as it does with the question of vertical consolidation. In such circumstances, the rationale of the Second Circuit is even more powerful.
Ever since Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957), there has been a trend toward expanding the use and scope of the arbitration process. The courts play an important role in this trend. I am of the view that ordering consolidation in the case at bar supports the arbitration process, making it more economically feasible and efficient. This is a role I believe courts should play.
Finally, a consolidation order here would not in any way inhibit the arbitrators’ autonomy in deciding the merits of the issue before them. I do not seek to interfere by telling the arbitrators how or what to decide. I agree that “[t]he courts ... have no business weighing the merits of the grievance, considering whether there is equity in a particular claim, or determining whether there is particular language in the written instrument which will support the claim.” United Paperworkers v. Misco, 484 U.S. 29, 37, 108 S.Ct. 364, 370, 98 L.Ed.2d 286, 298 (1987) (citations omitted).2
For these reasons I must respectfully dissent.

. Lest I commit myself to judicial harakiri I hastily acknowledge that at home I must and will follow the Fifth Circuit’s holdings. This is the second time I find myself disagreeing with *1196my home circuit's precedent, see United States v. Chantal, 902 F.2d 1018, 1022 n. 10 (1st Cir.1990), however when I’m free of the Fifth Circuit, as now, I can do what needs to be done.


. The Fifth Circuit has recently diverged from this bulwark of arbitral jurisprudence as well. See Delta Queen Steamboat Co. v. Dist. 2 Marine Engineers Beneficial Assoc., 889 F.2d 599 (5th Cir.1989), and particularly Judge Williams’s dissent from the denial of petition for rehearing en banc, 897 F.2d 746 (1990).